Citation Nr: 1036924	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-26 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for renal cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1967 to February 
1969.  His awards include the Combat Infantryman Badge.  

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from April 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  
The claim was previously before the Board in August 2008 and was 
remanded for further development.  

The Veteran and his wife presented testimony before the 
undersigned Veterans Law Judge (VLJ) in a videoconference hearing 
in July 2008.  A transcript of that hearing is associated with 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking service connection for renal cell 
carcinoma, which he contends results from exposure to herbicides 
during service.  The Board previously remanded the claim to 
obtain a VA medical opinion regarding the etiology of the 
Veteran's cancer.  The Board found the proffered opinion to be 
inadequate and, in March 2010, sought the opinion of a specialist 
in the Veteran's Health Administration (VHA).  38 C.F.R. 
§ 20.901(a) (2009).  The Veteran was provided a copy of the 
specialist's opinion.  In response, he submitted additional 
argument and evidence directly to the Board; however, he 
requested that the new evidence be reviewed by the RO before any 
further action is taken by the Board.  Thus, at the Veteran's 
request, the case is remanded again.  38 C.F.R. § 20.1304 (c) 
(2009).


Accordingly, the case is REMANDED for the following action:

Review the record, including the arguments 
and evidence the Veteran submitted to the 
Board in August 2010, and complete any other 
development, if necessary.  Thereafter, 
readjudicate the issue on appeal.  If the 
claim remains denied, the RO should issue a 
supplemental statement of the case and afford 
the Veteran and his representative an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


